After again considering the record and the argument of counsel on rehearing, we have come to the conclusion that justice will be served by *Page 224 
modifying the judgment and sentence pronounced against the accused, from six months in the county jail and a fine of $500, to 90 days in the county jail and a fine of $250.
The judgment and sentence of the district court of Ottawa county is therefore modified to 90 days in the county jail and a fine of $250, and the judgment and sentence as thus modified is affirmed.
Mandate is ordered to issue forthwith.